Citation Nr: 1446178	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-02 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected left knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo

INTRODUCTION

The Veteran served on active duty from January 1963 to January 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in October 2011. 

The Board remanded the claim in September 2013 for further development and consideration. 

This appeal was processed using the Veteran's Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

A lumbar spine disability was not shown in service or for many years thereafter, and the most probative evidence fails to link the Veteran's claimed disability to service or to the service-connected left knee disability.


CONCLUSION OF LAW

The criteria for establishing service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  In this case, VCAA compliant notice was provided in a letter dated in April 2009.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), VA treatment records and examination reports, and hearing testimony.  

In October 2011, the Veteran was afforded a videoconference hearing before the undersigned VLJ in which he presented oral arguments in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue and the Veteran testified as to the history of the disability, his treatment history, and his symptomatology.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time. 

The Board remanded the claim in September 2013 to obtain additional treatment records and schedule the Veteran for another examination with opinion.  Treatment records were requested, and a VA examination was conducted with an opinion provided.  The agency of original jurisdiction (AOJ) has substantially complied with the September 2013 remand directive such that no further action is necessary in this regard.  See D'Aries v. Peake, February Vet. App. 97, 104-05 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in    the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may also be established for disability which is proximately    due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless  the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury."

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he is entitled to service connection for a lumbar spine disability.  He noted that his lumbar spine disability began subsequent to service in the 1970's.  He essentially noted that having to ambulate with an altered gait due to his service-connected left knee disability caused his lumbar spine disability. 

The Veteran's STRs are negative for any findings, complaints or treatment of a lumbar spine disability.  The Veteran's discharge examination dated in December 1965 revealed that spine and neurological examinations were normal. 

The Veteran's subsequent treatment records do not attribute the claimed conditions to military service.  The first post-service entry of back pain is in a VA treatment note which indicates that the Veteran had sternal pain in January 2005 which radiated to the back.  In October 2005, he complained of burning in his left side  and chronic low back pain was noted.  A November 2005 X-ray found moderate degenerative disk changes at the L4-L5 level.  Subsequent VA treatment records show complaints and treatment of low back pain.  

VA physical therapy notes revealed that the Veteran injured his left ankle/Achilles tendon when he jumped over a fence and landed awkwardly in late 2008.  The physical therapy notes revealed an antalgic gait. 

A VA examination was conducted in April 2009.  The Veteran complained of daily constant low back pain which may radiate into the left posterior leg as well as limitation of motion of the spine.  The Veteran wore a left knee brace on a daily basis and has worked as a car salesman since 1973.  He also complained of fatigue, stiffness, weakness, muscle spasms, and daily flare up of severe back pain of unknown cause or after prolonged walking.  Physical examination noted that the Veteran's gait appeared normal.  Motor, sensory, and reflex evaluations were normal.  VA radiographic image revealed moderate degenerative disc changes at  the L4-L5 vertebrae.  Based on the cited evidence of record, the VA examiner diagnosed the Veteran with moderate degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine.  The examiner opined that  the DDD and DJD are less likely as not caused by or related to the Veteran's service-connected left knee degenerative joint disease with joint instability.  The examiner stated that the Veteran has moderate DDD and DJD of his spine which    is likely due to the normal aging process.  The Veteran does not have objective evidence of abnormal weight bearing, and he walks with a normal gait.  The examiner noted that the Veteran was first treated in 2005 for a low back disability.  In addition, there was no mention in any treatment record of an antalgic gait prior to the post-service 2008 left ankle injury.  

A VA examination was conducted in November 2013.  The examiner noted that there is no documentation of any injury suffered to his back in the service for which he sought medical treatment.  The examiner stated that the Veteran's separation physical in 1965 does not document an abnormal examination regarding his back nor was there any complaint in the record that he had any back issues.  The examiner noted that it was not until 2005 that he mention to his primary care physician at VA that he was having left-sided back pain, some 38 years after he   left the service.  The examiner indicated that the Veteran was observed closely    and he did not exhibit a gait disturbance, but says he uses his cane for his knee condition.  The examiner noted that there is the probability that he can have intermittent episodes of strain or sprain of the musculature of the back if his knee condition occasionally flares; however, a thorough search of the medical literature does not produce any specific correlation of a gait disturbance because of knee problems causing the Veteran's DDD and DJD in his low back.  The examiner concluded that the sequence of events regarding the Veteran's back are more consistent with the natural history and progression of age-related degeneration.   The examiner concluded that the Veteran's current disability of the back is less likely as not proximately caused by or aggravated by his service connected knee condition.

In this case, the Veteran seeks service connection for a lumbar spine disability, which he asserts is secondary to his service-connected left knee disability.  

Initially, the Board notes that the Veteran does not contend and the evidence does not reflect that his low back disability is related to service.  Indeed, his STRs reveal no findings of any back disability, and arthritis was not shown within one year following discharge from service.  The first medical evidence of a back disability  in record is dated in 2005.  Moreover, there is no probative medical opinion of record suggesting his current low back disability is related to service.  Accordingly, service connection on a direct or presumptive basis is denied. 

Turning to his claim for service connection on a secondary basis, upon review of the record, the Board finds that secondary service connection is not warranted for the Veteran's lumbar spine disability.  As reflected above, there are no medical opinions of record linking the Veteran's current lumbar spine disability to his service-connected left knee disability. 

The Board finds highly probative the two VA opinions regarding service connection that are of record - (1) the April 2009 VA examiner's opinion, which addressed whether the Veteran's lumbar spine disability was caused by his service-connected left knee disability; and (2) the November 2013 VA examiner's opinion, which addressed whether the lumbar spine disability was caused or aggravated by the service-connected left knee disability.  As such opinions were rendered following claims file review and examination of the Veteran, and contain rationales for the conclusion reached, the Board accords these opinion great probative weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  There are no probative medical opinions to the contrary.

To the extent that the Veteran himself believes that his current lumbar spine disability was caused or aggravated by his service-connected left knee disability, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such opinions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a lumbar spine disability requires medical testing and medical expertise to determine.  Moreover, whether a putative altered gait is in any way related to his current lumbar spine disability is also matter that requires medical expertise to determine.  Thus, the Veteran's opinion regarding the relationship of his current lumbar spine disability  to his service-connected knee disability is not a competent medical opinion.  The Board finds the opinion of the two VA examiners to be significantly more probative than the Veteran's lay assertions.  There are no competent medical opinions of record to the contrary.

In summary, a chronic lumbar spine disability was not shown in service or for many years thereafter, and the most probative evidence is against a finding that the current lumbar spine disability is related to service or was caused or aggravated by a service-connected disability.  Accordingly, the preponderance of the evidence is against the claim, and service connection for a lumbar spine disability is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a lumbar spine disability is denied.




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


